Title: [April 1796]
From: Washington, George
To: 




1st. Thick morning but clear afterwards & warm—very little wind & that No. Et.
 


2. Hazy & smoaky—very little wind & that westerly. In the night a little rain.
 


3. Clear with the Wind No. Easterly—somewhat cooler.
 


4. Same wind & weather as yesterday.
 


5. Clear and still cooler. The Wind, tho’ not fresh, at No. W.
 


6. Clear & rather cool—Wind being at No. Et. in the Morning. Warmer in the Afternoon wind being at So. W.
 



7. Cool in the morning, but warmer afterwards wind getting to South West.
 


8. Warm with appearances of Rain. Wind at So. W.
 


9. Thick morning, but clear afterwards with a brisk So. Westerly wind—ground very dry. Smoaky.
 


10. Again very thick and Smoaky in the morning. Wind Easterly & fresh last night—afterwards Northerly.
 


11. Wind at No. Wt. and cold all day.
 


12. Thick morning, but clear afterwards, rather cool wind Easterly in the morning & westerly afterwards.


   
   At the top of the diary page for 1–15 April is the notation in GW’s handwriting: “Mr. Washington Craik joined as private Secrety. 12th. April 1796.” George Washington Craik, Dr. James Craik’s youngest son, held the position for about a year.



 


13. Just such a day as yesterday & Wind the same.
 


14. Wind at East in the Morning and very thick light Rain about Noon.
 


15. Very thick morning—with but little wind. Clear Noon and rain in the Afternoon.
 


16. Wind at No. Et. and from Nine until 11 a close and constant rain—clear afterwards.
 


17. Wind at East & clear all day—a little cool.
 


18. Clear & serene with very little wind.
 


19. Clear forenoon—with the wind pretty fresh from the So. Wt.
 


20. Clear all day with little Wind—that from So. W.
 


21. Clear with the wind at No. Et. but warm & pleast. notwithstanding.
  

   

22. Clear morning with the wind at East, wch. shifted in the afternoon to So. Wt. & grew warm.
 


23. Clear morning with the Wind fresh from No. Et. wch. continued so through the day & weather cooler.
 


24. Thick heavy morning with drops of Rain, Wind at So. W. In the afternoon there was pretty good Shower—Cool.
 


25. Cloudy morning but clear afterwards & cool all day. Wind at No. Et.
 


26. Cloudy morning & evening clear mid day. Cool all day with the Wind at No. Et.
 


27. Wind at No. Et. About 8 Oclock in the morning it began a fine Rain and continued till Noon. Towds. Night there was a very fine rain for an hour or two.
 


28. Clear and pleasant with the Wind Westerly.
 


29. Wind at No. Wt.—fresh—cold & disagreeable all day.
 


30. Wind and weather the same as yesterday.
